DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s communication filed on 12/11/2020.  In virtue of the communication:
Claims 1-30 are present in the instant application.

Examiner’s Statement of Reasons for Allowance
Claims 1-30 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a housing assembly including a plurality of terminals at least partially disposed therein, the plurality of terminals including a line terminal, a neutral terminal, and a load terminal; at least one variable control mechanism coupled to the housing assembly, the at least one variable control mechanism being configured to adjustably select a user adjustable load setting, the user adjustable load setting being adjustable between a minimum setting and a maximum setting; a series pass element disposed in series the line terminal and the load terminal; a sensor producing a sensor output representative of load current at the load terminal; and a controller configured to determine, according to a comparison of a characteristic of the load current to a metric, whether a load connected to the load terminal is a capacitive load, wherein the controller is further configured to, upon determining that the load is a capacitive load, provide sufficient power to the load sufficient to cause the load to illuminate before reducing the power the user adjusted load setting” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-21 are allowed as being dependent on claim 1), and
“… a housing assembly including a plurality of terminals at least partially disposed therein, the plurality of terminals including a line terminal, a neutral terminal, and a load terminal; at least one variable control mechanism coupled to the housing assembly, the at least one variable control mechanism being configured to adjustably select a user adjustable load setting, the user adjustable load setting being adjustable between a minimum setting and a maximum setting; a series pass element disposed in series the line terminal and the load terminal; a sensor producing a sensor output representative of load current at the load terminal; and a controller configured to determine, according to a comparison of a characteristic of the load current to a metric, whether a load connected to the load terminal is an inductive load, wherein the controller is further configured to, upon determining that the load is an inductive load, to drive the load according to a dimming sequence that reduces voltage transients at the series pass element” and combination thereof, in the claim(s), i.e., claim 22 (claims 23-30 are allowed as being dependent on claim 22), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Watanabe (U.S. Pub. 2012/0262080 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844